 Case 3:19-cv-02153-X-BN Document 52 Filed 11/17/20      Page 1 of 1 PageID 565



                  IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

VANESSA REED,                           §
                                        §
            Plaintiff,                  §
                                        §
v.                                      §   Civil Action No. 3:19-CV-02153-X-BN
                                        §
ROBERT WILKIE, Secretary,               §
Department of Veteran Affairs Agency,   §
                                        §
            Defendant.                  §

         ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
      RECOMMENDATION OF THE UNITED STATES MAGISTRATE
                           JUDGE

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The District Court reviewed

the proposed findings, conclusions, and recommendation for plain error. Finding

none, the Court ACCEPTS the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge.

       IT IS SO ORDERED this 17th day of November, 2020.




                                     ____________________________________
                                     BRANTLEY STARR
                                     UNITED STATES DISTRICT JUDGE




                                        1
